internal_revenue_service number release date index number ------------------ ------------------------------- ---------------------------------- -------------------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no -------------------- telephone number ---------------------- refer reply to cc intl b02 plr-121646-18 date november ty ------- legend taxpayer company x date date country y z accounting firm date tax_year dear ------------- ------------------ -------------------------- ---------------------------------- -------------------------- --------------------------- ------------------ ------------- ------------------------------ ------------------------------------------ ---------------------- ------- this is in response to a letter received by our office on date submitted on behalf of taxpayer by its parent company company x requesting an extension of time under sec_301_9100-3 to make the election provided under sec_953 for taxpayer’s taxable_year ending date the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in plr-121646-18 support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process facts on date taxpayer was organized under the laws of country y and was licensed to issue various z insurance contracts taxpayer is wholly owned by company x company x is a parent company of an affiliated_group which files a consolidated federal_income_tax return under company x taxpayer will be a member of such affiliated_group as a result of its election under sec_953 taxpayer represents that it meets the requirements to be taxed as an insurance_company for federal_income_tax purposes taxpayer along with company x have contracted the services of accounting firm to prepare taxpayer’s federal_income_tax returns including making valid elections when appropriate accounting firm timely taxpayer’s federal_income_tax return for tax_year ending in date pursuant to a valid request to extend the filing due_date in addition accounting firm prepared and on date filed company x’s consolidated federal_income_tax return for tax_year as if a valid sec_953 election were made to treat taxpayer as a domestic_corporation and member of the consolidated_group however taxpayer failed to timely file the sec_953 election statement with the irs plantation florida office as prescribed by revproc_2003_47 2003_2_cb_55 accordingly taxpayer did not have a valid sec_953 election taxpayer’s failure to make the sec_953 election was not discovered by the internal_revenue_service prior to the time it submitted its ruling_request in addition taxpayer represents that it does not seek to alter a return position for which the accuracy-related_penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested finally taxpayer represents that it has not used hindsight to seek an extension of time to make the election taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the sec_953 timely law and anaylsis under sec_953 certain foreign insurance_companies may elect to be treated as domestic corporations for u s tax purposes the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 c b and revproc_2003_47 2003_2_cb_55 revproc_2003_47 provides that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective revproc_2003_47 sec_4 in addition an electing_corporation must plr-121646-18 use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax_year notice_89_79 sec_1 revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if it meets one of the conditions described in sec_301 b i through v i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election further the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 plr-121646-18 lastly sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election conclusion based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_953 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the procedural rules set forth in revproc_2003_47 to be treated as a domestic_corporation for federal_income_tax purposes effective for tax_year ending date the above extension of time is conditioned on taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the sec_953 election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to taxpayer’s tax_liability for the taxable years involved further the granting of the above extension is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 also no ruling is granted with respect to taxpayer’s entity classification for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffery g mitchell branch chief branch international cc
